Case 1:19-cv-08808-AT Document 37 Filed 03/06/20 Pg

SAO 154 (10/03) Substitution of Attorney

 

ELECTRONICALLY FILED

UNITED STATES DISTRICT COUR: | joc »:

 

 

 

020
DATE FILED:
SOUTHERN District of |
GERARDO MOTA BAUTISTA, ET AL. CONSENT ORDER GRANTING
Plaintiff (s), SUBSTITUTION OF ATTORNEY
V.
COUNTYWIDE BUILDERS, INC., ET AL. CASE NUMBER: 1:19-cv-08808
Defendant (s),
Notice is hereby given that, subject to approval by the court, Mark F. Magnozzi, Esq. substitutes
(Party (s) Name)
Donald N. Rizzuto, Esq., PC , State Bar No. 2488492 as counsel of record in

 

(Name of New Attorney)

place of

Mark F. Magnozzi, Esq., The Magnozzi Law Firm PC, 23 Green Street, Suite 302, Huntington, NY 11743

(Name of Attorney (s) Withdrawing Appearance)

Contact information for new counsel is as follows:

 

 

Firm Name: Donald N. Rizzuto, Esq., PC
Address: 1 Sylvan Place, Suite 1B, Valley Stream, NY 11581
Telephone: (917) 796-5682

 

 

E-Mail (Optional): _drizzutoesq@hotmail.com

I consent to the above substitution.
Date: 3/4/2020

 

I consent to being substituted.
Date: 3/4/2020

 

I consent to the above substitution.

Date: 3/4/2020

 

The substitution of attorney is hereby approved and so ORDERED.

3/6/2020
Date:

 

Michael. CACEIDA
atl £--——
- (Signature of Party (s))
Joe dan! GAERIDO
IE
Me

“(Signature of Former Attorney (s))

 

 

 

1 —-——
— wr
‘Signatur’ of New Attomey)

On-

ANALISA TORRES —
United States District Judge

[Note: A separate consent order of substitution must be filed by each new attorney wishing to enter an appearance.|
